GIFFEN, P. J.
The provision of Gen. Code 6087, that "the assistant commissioners and inspectors appointed by the dairy and food commissioners * # * shall determine from information furnished by the auditor of state, or by personal visitation or otherwise, the names of all persons liable to such assessments,” contemplates an official inspection and investigation for the purpose of enforcing the law, and does not authorize a procurement of a violation of the law in order that the assessment may be levied. The evidence thus obtained will, like the testimony of hired detectives, be received with caution and carefully scrutinized. They were unable at the trial to identify the two women as the occupants of the house at the time of the alleged sales, although they were in fact such occupants, and testified that no sales of beer were made on the premises. We are of the opinion that the property of an entirely innocent owner ought not to be subject to a lien upon such evidence contradicted as it is by the positive testimony offered by plaintiff.
An injunction, will be granted as prayed for.
Smith and Swing, JJ., concur.